Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For sake of argument, Examiner added prior art Li (US 10,164,889) to the rejection. Here, Examiner what each prior art provides in fulfilling the claim limitations:
Biran describes receiving inbound coalescing TCP segments (title) sent via network to a receiver. On para. 36, Biran describes dequeuing connection context 30 from the completion coalescing list (= buffer/queue).  In detail, it is a list of connection contexts (= description) comprising pointers [to the data] (para. 26). Such list of connection context are chained together (= sequentially) (para. 26).
Makineni also describes packet coalescing (title); it precisely depicts a NIC connected to a memory used for coalescing a packet flow.
Li describes a client as a target receiving PDUs transmitted from initiating network nodes (fig. 4B, 5B). Such target has separate completed Receive buffers 118 and Receive Buffers 120 (fig. 1).  The receive buffers 108 store PDUs sent by initiators (col. 4 lines 20-22), and the receive completion queue 112 store information about the PDU (col. 4 lines 38-41).
As a recap, here is amended claim 1 as a whole:
a network interface controller to couple to a memory, the memory to store a receive buffer queue comprising at least one receive buffer and a receive completion  queue comprising at least one entry, the network interface controller to:
store received packet payloads for a Receive Segment Coalescing context in the receive buffers on the receive buffer queue; and
write descriptors associated with all the receive buffer associated with the Receive Segment Coalescing context in consecutive entries in the receive completion queue after all the received packet payloads for the Received Segment Coalescing context have been stored in the receive buffer queue.
Simplifying claim 1, it requires only the following features: 
a network interface controller (NIC);
a coupled memory comprising (1) a receive buffer queue for storing data for coalescing, and (2) a receive completion queue for consecutively storing description/pointers/indices which are created after segment data are stored in the receive buffer queue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran (US 2008/0037555) in view of Makineni (US 2006/0104303) and Li (US 10,164,889).
Regarding claim 1, Biran describe an apparatus (fig. 1 or 4, completion coalescing system 10 or 100), comprising: 
a network interface controller (NIC) (para. 43, RDMA network NIC (RNIC) as part of the completion coalescing system 10 or 100 in a TCP receiver, abstract), and a memory, the memory comprising receive data + receive completion queue comprising at least one entry (para. 26, a list of connection contexts each comprising individual data and its respective fields+flags for dequeuing during coalescing).
Biran fails to further explicitly describe:
the NIC communicatively coupled to a memory, the memory comprising receive data,
the NIC to store received packet payloads for received segment coalescing in receive buffers on the receive buffer queue.
write descriptors associated with the receive data associated with the Receive Segment Colescing context in consecutive entries in the receive completion queue after the received packet payloads for the Receive Segment Coalescing exists.
Makineni also describes TCP segments (= packets, see para. 3) in coalescing (abstract), further describing:
the NIC communicatively coupled to a memory, the memory comprising receive data, (fig. 1A-1C & para. 12, NIC 100 connected to a memory 102 used for coalescing a packet flow),
the NIC to store received packet payloads for received segment coalescing in receive buffers on the receive buffer queue (fig. 1A-1C & para. 12, NIC controller 100 stores packet’s payload 106b in memory 102).
write descriptors associated with all the receive data associated with the Receive Segment Colescing context in consecutive entries in the receive completion queue after all the received packet payloads for the Receive Segment Coalescing have been stored in the receive buffer queue (para. 12-13, storing each packet of same flow’s header + other information for coalescing process in NIC controller 100 table (receive completion queue), such as location in memory 102 to write the payload data 106b. After coalescing window [of all data payload] ends, NIC controller 100 write headers 110a of coalesced packet and the flow’s descriptor to memory 102).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention by applicant to specify that the NIC and memory of Biran to be coupled, the NIC to store received packet payload and write descriptors at a separate queue after all packet payloads are stored in the receive buffer/memory 102 as in Makineni.
The motivation for combining the teachings is that this enables receiver to restore original stream of data by reassembling the received segments of a flow (Makineni, para. 3).
Biran describes both data & receive completion queue as a [single] memory (Biran, para. 26, list of connection contexts being data structures of data, pointers, fields), whereas Makineni describes memory 102 for packet payloads + controller 100 table for header & other information used in coalescing process (Makineni para. 12 & 15), thus both Biran and Makineni fail to describe separately (a) receive buffer(s), and (b) receive completion queue.
Li also describes a client as a target receiving PDUs transmitted from initiating network nodes (fig. 4B, 5B), further describing:
receiver/target having receive buffer(s), and (b) receive completion queue (fig. 1, separate completed Receive buffers 118 and Receive Buffers 120.  The receive buffers 108 store PDUs sent by initiators (col. 4 lines 20-22), and the receive completion queue 112 store information about the PDU (col. 4 lines 38-41).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the received data is stored in the receive buffer and their respective descriptors are separately stored in the receive completion queue as in Li.
Regarding claim 2, Biran further describes:
The Receive Segment Coalescing context is one of one of a Transport Control Protocol/Internet Protocol (TCP/IP) flow or a QUIC transport protocol flow (abstract, coalescing the TCP data transmission (flow)).
Regarding claim 3. Biran further describes:
wherein the network interface controller (NIC) and the memory are in a data center server (para. 3, 8, 49, NIC & memory implemented in a computer (data center server).
Regarding claim 5, Biran and Makineni combined describe:
at least one processor core to: upon receiving notification that received packet payloads for the Receive Segment Coalescing context are ready to be processed, to access consecutive descriptors in the receive completion queue to access data stored in the memory (Makineni, para. 13-16, storing payload bits contiguously in the same block and when coalesce window expires, write the (consecutive) descriptors to memory for retrieval).
Regarding claim 6, Biran further describes:
wherein the network interface controller to: 
store received packet payloads in receive buffers on the receive buffer queue;  
and write a current buffer index to a fixed location in memory to provide an 
indication of use of receive buffers on the receive buffer queue (para. 48, NIC saving received packets’ contents (payload) into Read Queue (receive buffer queue), where number exists defines the current depth of the Read Queue  (current buffer index to a fixed location in memory indicating use of receive buffers).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran in view of Makineni and Li, and further in view of Zecharia (PCT/EP2018/067884).
	Regarding claim 4, Biran fails to further explicitly describe:
wherein received packet payloads for a Receive Segment Coalescing context are stored in non-contiguous buffers in the receive buffer queue.
Zecharia also describes ordering/coalescing packet segment, further describing:
wherein received packet payloads for a Receive Segment Coalescing context are stored in non-contiguous buffers in the receive buffer queue (fig. 14 & p. 3 lines 9-21, received packet segments of same flow (Receive Segment Coalescing context) are stored non-contiguous buffer location).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the received packet payload of same flow be store non-contiguously as in Zecharia.
	The motivation for combining the teachings is that this prevents data corruption during packet transfers (Zecharia, p. 2 lines 11-13).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran in view of Makineni and Li, and further in view of Westbrook (US 66,832,261).
	Regarding claim 7, Biran fail to further explicitly describe:
wherein the receive buffers are processed contiguously for the receive segment coalescing context.
Westbrook also describes resequencing of packets (title), further describing:
wherein the receive buffers are processed contiguously for the receive segment coalescing context (fig. 4C, 4D & col. 8 line 61 – col. 9 line 15, using (descriptor) ring buffer to extract one after another (contiguously) packets for resequencing & reassembly (coalescing)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the receive buffer of Biran to use descriptor ring to receive segment coalescing content as in Westbrook.
	The motivation for combining the teachings is that this enables an more efficient operation of reassembly & resequencing at a fast operating rate (Westbrook, col. 1, lines 55-59).

	Claims 8-12 are method claims comprising limitations recited in apparatus claims 1-2 and 4-6 respectively.  Hence, they are rejected under the same rationale.
	Claims 13-15 and 17-18 are system claims comprising limitations recited in apparatus claims 1, 4-7 respectively. Hence, they are rejected under the same rationale.
	Claims 19-22 are machine-readable medium comprising limitations recited in apparatus claims 1, 4-6.  Hence, they are rejected under the same rationale.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469